              Case 2:20-cr-00173-NR Document 83 Filed 05/04/21 Page 1 of 1



                                      IN THE UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                              v.                               Criminal No. 20-173


 DA’JON LENGYEL

              APPLICATION AND ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM


        The undersigned Assistant United States Attorney hereby applies to the Court for the issuance of a writ of
habeas corpus ad prosequendum, and avers:

         1.       Name of Detainee: Da’Jon Lengyel, 190124, Year of Birth: 1997, black, male.

         2.       Detained by: Allegheny County Jail

         3.       Detainee is charged in this district by Indictment, charging detainee with violating Title 18, United
States Code, Sections 371, 844(f)(1) and 231(a)(3).

         4.       Detainee is presently confined in the Allegheny County Jail awaiting a disposition of state charges.

         5.       The above case is set for a virtual electronic Change of Plea Hearing at Pittsburgh, PA on June 1,
2021, at 10:00 a.m. before District Judge J. Nicholas Ranjan, and it shall therefore be necessary for detainee to be
present for that Change of Plea Hearing at that time.



                                                           /s/ Shaun E. Sweeney
                                                           SHAUN E. SWEENEY
                                                           Assistant U.S. Attorney
                                                           PA ID No. 53568


                                                       ORDER

The above Application is granted and the above-named custodian, as well as the United States Marshals Service, are
hereby ORDERED to produce the named detainee on the date and at the time recited above. Because the appearance
before the Court will be a virtual electronic appearance, the United States Marshals Service will not take physical
custody of the named detainee, and he will be returned to the custody of the above-named custodian immediately after
the virtual electronic hearing.




DATE                                                    HONORABLE J. NICHOLAS RANJAN
                                                        UNITED STATES DISTRICT JUDGE

cc:      United States Attorney
